Title: James Madison to William C. Rives, 15 February 1834
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 15. 1834
                            
                        
                        I have recd. the Copy of your Speech on "the removal of the Deposits," kindly forwarded in pamphlet form. It
                            has certainly treated the questions embraced in it with the distinguished ability which was looked for. Whilst I feel a
                            pleasure in doing it this justice, I must not forget, as I presume you  aware, that some of them are not viewed by me
                            in the lights in which your reasonings present them.
                        On this as on all occasions Mrs. Madison joins in the Cordial regards & good wishes which are
                            tendered to Mrs. Rives & yourself.
                        
                        
                            
                                James Madison
                            
                        
                    